Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, “Claims 1 and 9 now include the aspect of "wherein the characteristic of interest associated with the subject is a palm of the subject". Applicant submits that neither McMakin nor El- Khamy, alone or in combination include all of the elements of amended claims 1 and 9 [,] (page 7, lines 1-26). The Examiner disagrees. Firstly, the Examiner cannot find anywhere in amended claims 1 and 9 the limitation “wherein the characteristic of interest associated with the subject is a palm of the subject". Claims 1 and 9 as currently amended recite “wherein the subject to be scanned is a palm of a human being”. Secondly, arguments about Jo et al. is moot in view of new grounds of rejection. Thirdly, El-Khamy et al. was used to teach two-factor authentication using a second biometric sensor that is one of optical sensor, a laser sensor, a camera sensor or an ultrasonic sensor not to teach a millimeter (radar) sensor. Fourthly, McMakin et al. was not used in final rejection mailed on 12/30/2020. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In particular ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant alleges, “Applicant submits that El-Khamy does not disclose a transmitter in the range cited in claim 1 and cannot add this element to Jo (page 8, last two paragraphs. The Examiner disagrees. Firstly, the second biometric sensor for two-factor authentication as disclosed in the specification and recited in the claims is a camera sensor, an infrared sensor a laser sensor or an ultrasonic sensor that is not required to have a transmitter in the range cited in claim 1. Secondly, the Examiner cannot find anywhere in claims 1 and 9 or the originally filed specification any cited range for the second biometric sensor used for two-factor authentication. Thirdly, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fourthly, arguments about El-Khamy et al. is moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillian et al. (US Patent 10,503,883).
As to claim 1 Gillian discloses a biometric sensor comprising: 
a transmitter configured to transmit electromagnetic waves between 1GHz and less than 300GHz [The 3D object detection system 120 is configurable to detect objects in three dimensions, such as to identify the object. The 3D object detection system 120 is configured to use radar techniques and radio waves through use of a radio wave transmitter/receiver 126 and a radar processing module 128. The radio wave transmitter/receiver 126, for instance, transmits radio waves in the radio frequency range corresponding to one or more Wi-Fi frequency bands, e.g., IEEE 802.11 and so forth (col. 5, lines 20-32 and Fig. 4, transmitter 402). IEEE 802.11 standard for Wi-Fi frequency bands as kwon in the art includes radio frequencies of 2.4 GHZ, 5 GHZ, 6 GHZ and 60 GHZ, any one of these radio frequencies is between 1 GHZ and less than 300 GHZ]   ;
a receiver configured to receive the electromagnetic waves from the transmitter (Fig. 4, receiver 406), 
wherein the transmitter and receiver are positioned in relation to a subject to be scanned such that the receiver receives reflected electromagnetic waves, and wherein the subject to be scanned is a palm of a human being [Hand 216 of the person 124 represents a target object that the authentication component 104 is in process of detecting. Here, the hand 216 resides in free-space with no devices attached to it. Being in free-space, the hand 216 has no physical devices attached to it that couple to, or communicate with, computing device 102 and/or 3D object detection system 120. the 3D object detection system 120 can be used to capture biometric characteristics of person 124 (col. 8, lines 4-13). The 3D object detection system 120 is configured to transmit and receive radio frequency (RF) signals. In 
wherein the system is configured to apply signal processing algorithms to the received electromagnetic waves in order to produce a three-dimensional image and identify the subject [The 3D object detection system 120, for instance, may detect an object (e.g., a body of person 124 or a specific part of the body of person 124). Data that results from this detection is then used by the authentication module 122 to identify which of the biometric characteristics 204 in the authentication library 202 correspond to the detected object characteristics, if any. From this, the authentication module 122 also identifies an authentication state 208 that corresponds to the recognized biometric characteristic 204 (col. 6, lines 32-41). The 3D object detection system 120 is configured to transmit and receive radio frequency (RF) signals. In an implementation, 3D object detection system 120 transmits the RF signals as radar signals, each on a respective antenna, that are directed towards hand 216 or the body of person 
a second biometric sensor for two-factor authentication, wherein the second biometric sensor is selected from a group consisting of an optical sensor, an infrared sensor, a laser sensor, a camera sensor or an ultrasonic sensor [In some cases, a two-stage  (two-factor) authentication process may be applied (col. 2, line 63, Col. 7, line 41). The 3D object detection system 120 is configurable to detect objects in three dimensions, such as to identify the object. The detection may be performed using a variety of 
Claim 9, is a method analogous to sensor claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 9.
As to claim 2, Gillian further discloses wherein the transmitter is configured to transmit electromagnetic waves between 30 GHz and 90 GHz [The radio wave transmitter/receiver 126, for instance, transmits radio waves in the radio frequency range corresponding to one or more Wi-Fi frequency bands, e.g., IEEE 802.11 and so forth (col. 5, lines 20-32 and Fig. 4, transmitter 402). IEEE 802.11 standard for Wi-Fi frequency bands as kwon in the art includes radio frequencies of 2.4 GHZ, 5 GHZ, 6 GHZ and 60 GHZ. A 60 GHZ radio frequency is between 1 GHZ and 90 GHZ]],
As to claim, 15 refer to claim 2 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665